DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 9, 11, 12, and 21-26 are rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C. § 101. The Supreme Court has held that this provision contains an important implicit exception: laws of nature, natural phenomena, and abstract ideas are not patentable. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). Notwithstanding that a law of nature or an abstract idea, by itself, is not patentable, the application of these concepts may be deserving of patent protection. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293–94 (2012). In Mayo, the Court stated application of such a law, one must do more than simply state the law of nature while adding the words ‘apply it.’” Mayo, 132 S. Ct. at 1294 (citation omitted).
In Alice, the Supreme Court reaffirmed the framework set forth previously in Mayo “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of these concepts.” Alice, 134 S. Ct. at 2355. The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id. If the claims are directed to a patent-ineligible concept, then the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination”’ to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). In other words, the second step is to “search for an ‘inventive concept’‒ i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294). The prohibition against patenting an abstract idea “cannot be circumvented by attempting to limit the use of the formula to a particular technological environment or adding insignificant post-solution activity.” Bilski v. Kappos, 561 U.S. 593, 610–11 (2010) (citation and internal quotation marks omitted). The Court in Alice noted that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ [in Mayo] to supply an ‘inventive concept.’” Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).

Examiners must perform a Two-Part Analysis for Judicial Exceptions.  In Step 1, Diamond v. Chakrabarty, 447 U.S. 309 (1980).
In Step 2A, it must be determined whether the claimed invention is ‘directed to’ a judicially recognized exception.  According to the specification, “In various embodiments, the system disclosed herein enables funds transferred into the system from one or more external funding sources responsive to one or more check deposit actions associated with a mobile device application being executed on a mobile device…In certain embodiments, the system disclosed herein enables a user to initiate the transfer of an amount of funds associated with a physical check presentable at a financial institution by utilizing a mobile device application of a mobile device to capture data associated with the physical check, such as utilizing the mobile device application to capture one or more designated images of the physical check…Following this check capture event (accomplished via a mobile device application) and any subsequent check acceptance event (accomplished via one or more components of the gaming establishment and/or one or more components of an external system, such as one or more components of the user’s financial institution), the system enables the user access to an amount of funds which is based on the amount of funds associated with the physical check” (par. 13).  

Representative claim 1 recites the following (with emphasis):
1. A system comprising: 
a gaming establishment component processor; and

following a granting of access of a camera of a mobile device to a mobile device application of the mobile device and capturing, by the camera of the mobile device, of a plurality of images of a check designating an amount of funds to be drawn from an external checking account associated with a first user and deposited into a gaming establishment account associated with the first user, receive data associated with the check, the data comprising the captured qualifying images of the check, and
independent of any input received from any second user and responsive to an acceptance of the check based on banking information obtained via the captured qualifying images of the check, modify the gaming establishment account based on the amount of funds designated by the check, wherein the acceptance of the check occurs prior to a completion of an amount of time associated with withdrawing the amount of funds designated by the check from the external checking amount.

The underlined portions of claim 1 generally encompass the abstract idea, with similar features in claims 9 and 21 (which makes explicit issuing a line of credit).  Dependent claims 2, 11, 12, and 22-26 further define the abstract idea(s) by charging a transaction fee and identifying the user making the deposit, employing a credit system which may close a line of credit, scheduling a visit to a gaming establishment and/or hotel, prompting a user to capture check images, and withholding funds from the check.
The claimed abstract idea may be viewed, for example, as: 
a method of exchanging financial obligations (e.g., between a user’s bank account and a casino account) as discussed in Alice Corp. v. CLS Bank and Bilski v. Kappos; 
a fundamental economic practice (e.g., transferring funds between accounts and/or credit and debit records mirroring the balances of parties’ bank accounts) as discussed in Alice Corp. v. CLS Bank; and/or 
a method of organizing human activities (e.g., financial transactions between parties) as discussed in Bilski v. Kappos and Alice Corp. v. CLS Bank.
 
Under prong 1, the above analysis demonstrates that the claimed invention encompasses an abstract idea in the form of certain methods of organizing human activity and/or mental activities.  Under prong 2, and as discussed in further detail below, the instant claims do not integrate the abstract idea into a practical application because they merely provide instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, add only extra solution activity to the abstract idea, and/or generally link the use of the abstract idea to a particular technological environment or field of use.  Here, the claimed invention is directed to an improvement in the manner of transacting between a mobile device and a casino, but there is no indication that the claims encompass an improvement in the underlying computer technology.  Therefore, the claims are directed to the judicially recognized exception of an abstract idea.
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that 
The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: a gaming establishment component processor and memory device to execute the abstract idea and a mobile device of a user which can capture an image.  Such features are merely amount to an instruction to apply the abstract idea on generic, functional, and conventional components well-known in the art of wager gaming.      
According to the specification, “A ‘gaming system’ as used herein refers to various configurations of: (a) one or more central servers, central controllers, or remote hosts; (b) one or more electronic gaming machines such as those located on a casino floor; and/or (c) one or more personal gaming devices, such as desktop computers, laptop computers, tablet computers or computing devices, personal digital assistants, mobile phones, and other mobile computing devices” (par. 177).  The additional elements therefore encompass a generic and conventional server and mobile phone.  Such elements are well-understood, routine and conventional features because these types of devices have become ubiquitous in modern society. 
Various aspects of a mobile device are also recited by the claims, including a mobile device granting a mobile application access to a camera of the mobile device.  This feature is purely insignificant pre-solution activity, as the invention requires access to the camera to capture check images.  Moreover, this feature is merely a prerequisite for the mobile app because mobile operating systems require granting access to the camera.  The invention does not specify any particular way of granting access to the camera; instead, it is merely meeting the requirements of the underlying, non-inventive st Century Act,” formally known as Public Law 108-100, an act of the 108th Congress (2003) allowed for banks to accept electronic images of checks.
Though there is no requirement to document extra-solution activity under Berkheimer v. HP, documentation is provided to show app permissions for cameras on mobile devices were known on iPhone and Android devices at least as early as 2014.  
The claimed elements taken as a whole perform the same functions when taken individually.  Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014).

Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. 

Turning to the instant claim language, Applicant asserts on pages 7-8 that independent claims 1, 9, and 21 are eligible because they provide practical applications of abstract ideas.  The salient features of these claims addressed by Applicant appear to relate to the amended limitations, and in particular to (1) the acceptance of a check occurring prior to the amount of time associated with withdrawing the amount of funds designated by the check from the external checking account, as well as (2) conducting this operation independent of any input received from any second user (i.e., without the need for an employee to assist 
The first salient feature is directly related to transferring funds between accounts, which the courts have treated as an abstract idea.  Here, the system appears to create a short-term line of credit based on the check amount.  That is, the system does not wait to see if the funds will clear from the checking account.  Instead, the system simply assumes that the check is credible for some amount and uses it as a means to extend a separate credit amount to the user (which transaction may be subsequently settled).  This is comparable to the shadow accounts which are used and later settled, discussed in Alice Corp. v. CLS Bank as abstract ideas.  
The second salient feature of automating check depositing is accomplished using the camera of a mobile device and sending the check image to a financial system.  The record shows that this is a well-understood, routine, and conventional activity, as demonstrated by the non-patent literature cited 8/17/2021 discussing mobile phone or home computer check depositing.  That a second user (i.e., employee) is not required is simply a consequence of the automated mobile check depositing as the check holder does not need to visit a physical bank.  Therefore, it is also well-understood, routine and conventional activity. 
On balance, the claimed invention is directed to an abstract idea in the form of financial transactions between parties, executed on generic and conventional computing devices.  There is not any indication that the invention provides a technological solution to a technical problem.  Rather, the claimed invention merely recites a technological environment in which the abstract idea is to be practiced.  In light of the above analysis, the claimed invention fails to demonstrate patent eligibility.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818. The examiner can normally be reached M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715